DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 6/24/2021, claims 1 and 15 have been amended. The currently pending claims considered below are claims 1-28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Ryan (US Publication 2019/0121902 A1) and Baid (US Publication 2018/0329931 A1) teach analogous art to the instant application, that of database sharding. Ryan more specifically teaches providing database sharding utilizing sharded tables. Baid more specifically teaches generating schema files to manage application schema changes in distributed data storage systems utilizing data shards. However, after careful consideration of the claim amendments and response (pages 2-12) 
The feature of generating a global schema is disclosed in claim 1, that recites “for each DBMS shard of said plurality of DBMS shards, said shard catalog server receiving respective local schema defining the respective federated table included in said each DBMS shard; said shard catalog server generating, based on synchronizing local schemas for said plurality of DBMS shards, a global schema defining said plurality of federated tables as a second sharded table; said global schema defines a plurality of columns for said second sharded table.”, and similarly in claim 15. Consequently, independent claims 1 and 15 and dependent claims 2-14 and 16-28 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanthak (US Publication 2021/0042284 A1)
Joo (US Publication 2017/0371910 A1)
Yang (US Publication 2019/0179943 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168